IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 11, 2012

                                       No. 11-70004                        Lyle W. Cayce
                                                                                Clerk

CARLOS MANUEL AYESTAS, also known as Dennis Zelaya Corea,

                                                  Petitioner-Appellant
v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-2999


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       IT IS ORDERED that the petition for rehearing is DENIED.
       Petitioner has also moved that this court vacate its prior opinion and
remand to the district court for consideration of his previously made claim of
ineffective assistance of state habeas counsel in light of the Supreme Court’s
decision in Martinez v. Ryan, 132 S. Ct. 1309 (2012). This court recently
addressed Martinez’s applicability in Texas. See Ibarra v. Thaler, No. 11-70031,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 11-70004

2012 WL 2620520, at *4 (5th Cir. June 28, 2012). We held that, because Texas
does not mandate ineffective assistance claims to be brought first in habeas
proceedings, Martinez does not apply in Texas. Id. Accordingly, we DENY the
motion.




                                     2